Citation Nr: 1134880	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-28 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for chronic myofascial fibromyalgia syndrome with polyarthralgias, secondary to service-connected lumbosacral strain.  

2.  Entitlement to service connection for intervertebral disc syndrome with radiculopathy.

3.  Entitlement to service connection for right hip disorder, secondary to service-connected lumbosacral strain.  

4.  Entitlement to service connection for left hip disorder, secondary to service-connected lumbosacral strain.  

5.  Entitlement to an increased rating in excess of 40 percent for lumbosacral strain.  

6.  Entitlement to an increased (compensable) rating for scar of the right thumb, post-operative residuals, with degenerative joint disease.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from April 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board), in part, on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied an increased rating in excess of 40 percent for lumbosacral strain; a compensable rating for scar of the right thumb, post-operative residuals, with degenerative joint disease; and entitlement to TDIU.  This matter is also before the Board, in part, on appeal from a March 2007 rating decision by the RO in Portland, Oregon, which, in pertinent part, denied service connection for fibromyalgia, intervertebral disc syndrome with radiculopathy, a right hip disorder, and a left hip disorder.  

Due to the Veteran's place of residence, subsequent development was performed by the Portland RO.  The Veteran did not request a hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before the issues on appeal are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2010).  

Service Connection for IVDS and Increased Rating for Lumbosacral Strain

The Veteran is service connected for a lumbosacral strain.  In August 2006, the Veteran filed a claim for service connection for intervertebral disc syndrome with radiculopathy.  

In reviewing the evidence, the Board notes that the Veteran did not report experiencing radiculopathy until 2002.  In a July 2002 private MRI report, a private examiner reported mild focal disk disease at L4-L5, but otherwise a normal examination of the lumbosacral spine.  

In an August 2002 private nerve conduction study, a private examiner found that the Veteran experienced polyneuropathy consistent with non-service-connected diabetes.  Subsequent treatment records indicated treatment for diabetic neuropathy.

In support of his claim, the Veteran submitted documents from the office of 
Dr. Charles M. Roesel, M.D.  In an April 2007 spine MRI report, Dr. Roesel indicated that the Veteran had a shallow central disk extrusion at L4-L5 and an additional shallow disk protrusion centrally at L5-S1.  Of note, Dr. Roesel reported finding no nerve root displacement or impingement.  

In a May 2009 private MRI report, an additional private examiner noted a prominent 6 millimeter disk protrusion at L4-L5, slightly effacing the ventral thecal sac and possibly abutting the traversing L5 nerve roots bilaterally.  The private examiner indicated that the disorder did not appear to impinge significantly on either the thecal sac or the nerve roots.  The private examiner reported that there was no significant central canal stensosis or foraminal narrowing at L4-L5.  At L5-S1, the private examiner indicated that there was a mild broad based annular bulge only effacing the epidural fat, but not compressing the thecal sac.  The private examiner stated that there was bilateral facet arthropathy, producing mild to moderate left formainal narrowing.  The private examiner found no significant central canal stenosis at L5-S1.  

In a July 2009 private treatment record, a private examiner indicated that Dr. Roesel had referred the Veteran to him for examination.  After reviewing the May 2009 MRI report, the private examiner stated that he did not see the need for surgical intervention for the Veteran's back disability.  Yet, the private examiner stated it would be reasonable for the Veteran to consider a combination of specific nerve root blocks at L4-L5, and perhaps facet blocks and rhizotomies at L4-L5 and L5-S1.  

In an August 2009 letter, Dr. Roesel stated that he had been treating the Veteran for chronic back pain, degenerative disc disease, and intervertebral disc syndrome for the past two years.  Dr. Roesel stated that the Veteran had experienced incapacitating episodes, requiring bed rest at least six to eight weeks in the previous year.  

The Board notes that, in October 2009 and April 2010, the Portland RO sent letters to the office of Dr. Roesel, requesting copies of the Veteran's treatment records from that office.  The record reflects that Dr. Roesel did not respond to the Portland RO's requests.

Reviewing these records, the Board notes that the 2002 nerve studies indicated that the Veteran experiences diabetic neuropathy.  The May 2009 MRI report does not indicate significant nerve root impingement in the Veteran's lumbosacral spine.  Yet, in the July 2009 private treatment record, a private examiner stated that it would be reasonable for the Veteran to consider a combination of specific nerve root blocks at L4-L5, and perhaps facet blocks and rhizotomies at L4-L5 and L5-S1.  Moreover, in the August 2009 letter, Dr. Roesel stated that the Veteran experienced intervertebral disc syndrome.  The Board notes that attempts to acquire further treatment records from Dr. Roesel's office, indicating treatment provided for the Veteran over the course of two years, were not successful.

Considering the confusion as to the diagnosis and the length of time since the most recent February 2007 VA examination, the Board finds that another VA examination should be performed, to include neurological studies, if necessary, to determine if the Veteran has intervertebral disc syndrome.  Moreover, if intervertebral disc syndrome is found, a VA examiner should opine as to whether any neurological symptomatology is related to the Veteran's intervertebral disc syndrome, and whether any intervertebral disc syndrome is related to (caused or aggravated by) the Veteran's diabetic neuropathy.

The Board notes that the issue of an increased rating for a lumbosacral strain is inextricably intertwined with that of service connection for intervertebral disc syndrome; therefore, the issue of an increased rating for a lumbosacral strain is not ripe for appellate consideration.  

Service Connection for Fibromyalgia and Hip Disorders

Regarding the Veteran's claims for service connection for fibromyalgia syndrome with polyarthralgias, a right hip disorder, and a left hip disorder, all secondary to the service-connected lumbosacral strain, the Board finds that an additional VA examination is required.  Prior to the August 2006 filing of the aforementioned claims for service connection, in a January 2006 VA medical examination report, a VA examiner diagnosed fibromyalgia with polyarthralgias of large and small joints.  The VA examiner indicated that he was unable to determine the etiology of this disorder without resorting to speculation.  

In a February 2007 VA medical examination report, a VA examiner reported that he was performing an examination for service connection for fibromyalgia syndrome with polyarthralgias, a right hip disorder, and a left hip disorder, all claimed as secondary to the Veteran's service-connected lumbosacral strain.  Having performed a physical examination, the VA examiner diagnosed general functional myofascial/fibromyalgia syndrome with polyarthralgias, and mild functional degenerative joint disease of the hips.  The VA examiner did not provide opinions regarding the etiology of the either the fibromyalgia or the hip disorders, to include opinions regarding whether said disorders were related to the service-connected lumbosacral strain.  In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) stated that, once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Therefore, the Board finds that VA must provide an adequate VA medical examination to determine the natures and etiologies of the claimed fibromyalgia, right hip, and left hip disorders.  

Moreover, the Board notes that the most recent VA examination to determine the current severity of the Veteran's service-connected right thumb disability was provided in March 2007.  In a September 2009 VA treatment record, the Veteran reported experiencing increased pain in the right thumb over the previous four to five months.  The VA examiner noted ordering X-rays of the thumb.  The claims file contains no treatment records indicating X-rays of the right thumb dated subsequent to the September 2009 VA treatment record.

Having reviewed the evidence of record, the Board finds that there is a duty to schedule another VA medical examination for the Veteran's right thumb.  VA's General Counsel has indicated that when a veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. § 3.327 (2010).  In this instance, as the evidence suggests an increase in the severity of the right thumb disability since the most recent VA examination, the Board finds that another examination is appropriate.  

TDIU

As the TDIU issue is inextricably intertwined with all of the claims at issue, the TDIU issue is not ripe for final appellate consideration.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for any of his claimed disorders, specifically a low back disorder, intervertebral disc syndrome, fibromyalgia, a right hip disorder, a left hip disorder, and a right thumb disorder, since November 2010, the date of the last treatment record on file.  The AMC/RO should also request a release form to allow the AMC/RO to acquire treatment records from the offices of Dr. Charles M. Roesel, M.D.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran, to include any outstanding X-ray reports of the right thumb and any outstanding records from the offices of Dr. Roesel. 

2.  The AMC/RO should schedule the Veteran for a VA medical examination, conducted by an appropriate VA examiner, for the purpose of determining the current extents of the service-connected lumbosacral strain and right thumb disabilities; and the natures and etiologies of the Veteran's claimed fibromyalgia, intervertebral disc syndrome, right hip disorder, and left hip disorder.  The VA examiner should be provided with the relevant evidence from the claims file.  An interview of the Veteran regarding the medical history, a medical examination, and all tests and studies required to respond to the following questions should be performed, to include X-rays of the thumb.  

In examining the Veteran's low back disability, the VA examiner should specifically:

(a)  Provide the range of motion of the thoracolumbar spine (extension, forward flexion, left and right lateral flexion, and left and right rotation), expressed in degrees.  The examiner should also specifically state whether the Veteran has ankylosis of the spine.

(b)  Determine whether the thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination attributable to the service-connected low back disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The VA examiner should also express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

(c)  Identify any associated neurological deformities associated with the service-connected low back disability.  In this regard, the VA examiner should address any complaints of radiating pain and numbness in the extremities.  The VA examiner should conduct any appropriate neurological testing needed to address the above.  If a separate neurological examination is needed, one should be scheduled.

(d)  State whether the Veteran has intervertebral disc syndrome.  If so, state whether intervertebral disc syndrome results in incapacitating episodes, and, if so, the duration of the episodes over the past 12 months should be reported.

The VA examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(e)  List all neurological impairment(s) caused by the service-connected low back disability, as well as those attributed to other causes, such as diabetic neuropathy.  
The VA examiner should address whether the Veteran has had bowel or bladder impairment as a neurological abnormality due to the service-connected low back disability.  The examiner should also provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe," or "severe," incomplete paralysis or complete paralysis of the affected nerve.

The severity of each neurological sign and symptom should be reported and the severity of the symptoms should be assessed over the course of the appeal.

In examining the right thumb, the VA examiner should:

(a)  Indicate the range of motion expressed in degrees, including the specific limitation of motion due to pain, and state the normal range of motion.  Specifically, the VA examiner should indicate whether there is limitation of motion permitting the Veteran to flex the right thumb pad to within one to two inches (2.5 to 5.1 centimeters) of the fingers, with the thumb attempting to oppose the fingers;

(b)  Offer an opinion as to whether, in view of the overall functional limitations imposed by the Veteran's right thumb disability, such disability is comparable to favorable or unfavorable ankylosis or to amputation of the right thumb;

(c)  Describe any manifestations of the service-connected disability that involve the right thumb and the extent to which such manifestations result in limitation of motion of other digits or interference with the overall function of the right hand;

(d)  Describe the characteristics of the Veteran's scar of the right thumb, indicating whether the scar: is deep (i.e., is associated with underlying soft tissue) or causes limited motion, and covers an area exceeding 39 square centimeters; is superficial (i.e., not associated with underlying soft tissue damage), does not cause limitation of motion, and covers an area of 929 square centimeters; is superficial and unstable (i.e., results in frequent loss of covering of skin over the scar); is superficial and painful on examination; causes limitation of function of the right thumb; or is unstable or painful.

Regarding the claimed fibromyalgia, right hip and left hip disorders, after reviewing the relevant evidence from the claims file, and performing the appropriate tests and examinations, the VA examiner then should offer the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed fibromyalgia disorder was caused or aggravated by the Veteran's service-connected low back disability?

(b)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right hip disorder was caused or aggravated by the Veteran's service-connected low back disability?

(c)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed left hip disorder was caused or aggravated by the Veteran's service-connected low back disability?

All examination findings, together with the complete rationale for the comments and opinions expressed, should be set forth in a legible report.  The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

The VA examiner is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms.  If the VA examiner determines a disorder was aggravated, although not caused, by the Veteran's service-connected low back disability, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder.  

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.

The VA examiner should also offer an opinion as to whether the Veteran's low back disability, right thumb disability, service-connected depression, and/or any other disorders found to be at least as likely as not related to service or a service-connected disability during this examination, alone or in concert, preclude the Veteran from obtaining or maintaining substantially gainful employment.

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims of service connection for fibromyalgia (as secondary to service-connected lumbosacral strain), intervertebral disc syndrome with radiculopathy (as secondary to service-connected lumbosacral strain), a right hip disorder and a left hip disorder (as secondary to service-connected lumbosacral strain); increased ratings for a lumbosacral strain and a right thumb disability; and entitlement to TDIU.  If any benefit sought remains denied, the Veteran and the representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

